Citation Nr: 1130104	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-19 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for left ear hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for right ear hearing loss, and if so, whether service connection is warranted.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant or Claimant, had active service from June 1967 to June 1971, and had subsequent Reserve service including periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2007 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for left ear and right ear hearing loss, after determining that no new and material evidence had been received, and which denied service connection for tinnitus, respectively.  The Veteran disagreed and perfected his appeals.    

In April 2011 the Veteran testified before the undersigned at a travel board hearing held in Roanoke, Virginia.  A transcript is of record.

The issues of service connection for left ear hearing loss, right ear hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO denied service connection for left ear hearing loss, finding that the pre-existing hearing loss had not been permanently worsened (aggravated) during active service; the Veteran did not appeal that decision.  

2.  Since issuance of the April 2004 rating decision, evidence not previously on file has been received by VA that relates to an unestablished fact regarding aggravation that is necessary to substantiate the claim for service connection for bilateral hearing loss, and raises of reasonable possibility of substantiating the claim.

3.  In an April 2004 rating decision, the RO denied service connection for right ear hearing loss, finding no nexus to active service; the Veteran did not appeal that decision.  

4.  Since issuance of the April 2004 rating decision, evidence not previously on file has been received by VA that relates to an unestablished fact of regarding nexus to service that is necessary to substantiate the claim and raises of reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2004 RO rating decision that denied service connection for left ear hearing loss and right ear hearing loss became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen service connection for left ear hearing loss and right ear hearing loss.  38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The general norm is that, before addressing the merits of a veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In this case, the Board finds in favor of the Veteran, that is, finds that new and material evidence has been received to reopen the previously denied claims for service connection for left ear and for right ear hearing loss.  For this reason, the benefit sought on appeal (reopening of the claims) is being granted, so the need to discuss whether VA has complied with its duties to notify and assist is obviated.  Any further development of the reopened claims for left ear and right ear hearing loss will be addressed below in the REMAND section as part of the reopened claims for service connection for left and right ear hearing loss.  

Criteria for New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final allowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, that is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 
8 Vet. App. 69 (1995).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claims.

In April 2003, the RO denied the Veteran's claims for service connection for left ear hearing loss and right ear hearing loss.  The RO determined that the Veteran's left ear hearing loss had been noted upon enlistment in 1967 and that there was insufficient evidence his left ear hearing loss was permanently aggravated during his active service, and that his right ear hearing loss was found after active service and there was no relationship to his active service.  The Veteran disagreed and, after additional medical records, specifically reserve treatment records dated 1978 to 2002, VA treatment records dated 2003, and the Veteran's employer-related (U.S. Government) medical records, dated 2000 through 2003, were reviewed, in an April 2004 rating decision the RO again denied service connection for left ear hearing loss and right ear hearing loss.  The Veteran did not appeal, and that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The evidence received since the April 2004 rating decision included VA treatment records, that noted his history of asymmetric hearing loss and that he currently has hearing loss; U.S. Government forms bearing audiogram testing results dated September 1977, in 1978, a printed history of audiogram testing results from 1977 to 1987, and then again from 1995 through to 2007, which were attributed to the Veteran's federal employment periods; personal statements from family and friends describing his current hearing loss; lay statements by the Veteran; and an October 2008 private medical evaluation by Dr. B which also reflects the Veteran had hearing loss, and finally an April 2011 private audiologic examination report.       

The October 2008 private medical evaluation by Dr. B. noted the Veteran's current hearing loss in both ears and generally described its duration and severity; however, in an addendum opinion, dated November 2008, Dr B opined that the audio pattern was consistent with possible noise induced hearing loss, though it also could be simply progressive nerve loss unrelated to noise.  Dr. B indicated that having previous "audios" for review that were dated around the time hearing loss was suspected may provide more information.  The April 2011 private evaluation found the Veteran's bilateral hearing loss to be consistent with noise-induced hearing loss.  This evidence is new in that this evidence was not before agency decision-makers in April 2004.  This evidence is also material, in that it is evidence pertaining to a relationship between the left ear and right ear hearing loss and the Veteran's exposure to noise in service.  

This additional evidence regarding etiologies of the Veteran's left ear and right ear hearing loss, assumed to be credible for the limited purpose of reopening a claim, is material in that service connection for left ear hearing loss had been denied because the evidence did not show that the pre-existing left ear hearing loss, noted upon enlistment, had been permanently worsened (aggravated) by active service, and the lack of a nexus between the right ear hearing loss, noted years after active duty service, and active service itself.  This newly received evidence was not before the decision-makers in April 2004, and goes to the bases for the prior final denials, so it raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 
24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).  

Accordingly, Board finds that the additional evidence received since the April 2004 

rating decision is new and material, and the claims for service connection for left ear hearing loss and right ear hearing loss disabilities will be reopened.  The appeals are granted to this extent only.


ORDER

New and material evidence having been received, reopening of service connection for left ear hearing loss is granted.

New and material evidence having been received, reopening of service connection for right ear hearing loss is granted.


REMAND

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6 (2010).  Service connection for INACDUTRA is permitted only for injuries, but not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.

Upon a complete review of the claims file, the Board notes that the Veteran has never been given notice regarding the limitations applicable to service connection for his extensive service in the reserve.  This review of the claims file includes both of the VCAA notices sent to the Veteran in 2003, the 2003 and 2004 rating decisions, the VCAA notice sent to the Veteran in 2007, the July 2007 rating decision from which the appeal to the Board originated, the 2008 Statement of the Case, and the later Supplemental Statements of Case.  Notice of these regulations regarding ACUTRA and INACDUTRA service should be provided to the Veteran.  

As will also be discussed below, the Board notes the VCAA notices sent to the Veteran in 2003 and 2007 notified him of only the evidence that pertained to direct service connection and did not include notice regarding secondary service connection provisions of 38 C.F.R. § 3.310(a) (2010).  Notice of these regulations should also be provided to the Veteran.

In a December 2008 statement, the Veteran states that he had reserve service from 1971 to 1973, immediately following active service (1967 to 1971), though the Veteran never identified the unit with which he drilled or whether the reference to his being transferred to the reserves through 1973 on his DD Form 214 meant attachment to the IRR (individual ready reserve).  He also identified an Army reserve unit with which he stated he served for one year (1977 to 1978) immediately prior to his enlistment with the Air Force reserve in November 1978.  There are no reserve treatment records or physical examinations of record from either the 1971 to 1973 or the 1977 to 1978 periods, though his November 1978 Air Force reserve enlistment Report of Physical Examination and later reserve treatment records are in the claims file.  Any outstanding reserve service treatment records should be obtained and included in the record or otherwise accounted for.

The Veteran has submitted two private medical evaluations, specifically the October 2010 evaluation by Dr. B. with a November 2010 addendum opinion that the Veteran's hearing pattern may possibly be noise-induced, though Dr. B also considered whether the Veteran's hearing loss may reflect progressive nerve loss unrelated to noise.  The second evaluation dated in April 2011 included the opinion that the Veteran's hearing loss was consistent with noise-induced hearing loss.  

The Board finds that a VA audiology examination is necessary to consider all theories of entitlement, specifically whether the Veteran's left ear hearing loss, noted on the 1967 enlistment Report of Physical Examination, was permanently worsened (aggravated) during his active service, or whether his right ear hearing loss, noted upon his enlistment in the reserve in November 1978, may be related to his active service.  Secondary service connection may be granted when a non-service-connected disability has been aggravated by a service-connected disability, and the Veteran has the following service-connected disabilities:  coronary artery disease, associated with diabetes mellitus II; diabetic neuropathy (to include hypertension); diabetes mellitus II; hypertension, associated with diabetes mellitus II; peripheral neuropathy of the right and left lower extremities, associated with diabetes mellitus II; erective dysfunction associated with diabetes mellitus II; and peripheral vascular disease, bilateral lower extremities.  The October 2010 private evaluation of Dr B., with the November 2010 addendum opinion, is some evidence that the Veteran's hearing loss may be associated with progressive nerve loss; therefore, the VA examiner should address the question of whether the current bilateral hearing loss has been caused or aggravated with the Veteran's service-connected disabilities.  

Finally, in April 2010 the Veteran was afforded a fee-based VA audiology examination regarding his tinnitus disorder.  No claims file was made available for the fee-based examiner's review.  Indeed, after confirming the Veteran has tinnitus, the fee-based examiner declined to offer an opinion as to whether the tinnitus disorder was related to the noise exposure as a jet engine mechanic during active service.  Upon a review of material from the claims file, in an addendum opinion dated June 2010, the fee-based examiner noted the Veteran's complaint of tinnitus was accompanied by a complaint of dizziness in 2005.  The fee-based examiner then concluded the tinnitus disorder was not a result of his service as a jet engine mechanic.  Again, the Board notes the fee-based examiner observed that the Veteran's 2005 complaint of tinnitus was accompanied by a complaint of dizziness, and that this is some evidence that the tinnitus disorder may have been aggravated or caused by one or more of the Veteran's service-connected disabilities.  This question should also be put to the VA examiner.    

Accordingly, the reopened claims for service connection for left ear hearing loss and for right ear hearing loss and the claim for service connection for tinnitus are REMANDED for the following action:

1.  Issue to the Veteran VCAA notice in accordance with 38 C.F.R. § 3.159 with regard to the theory of secondary service connection (38 C.F.R. §3.310) of the claimed left ear hearing loss, right ear hearing loss, and tinnitus disorders, as secondary to the Veteran's service-connected disabilities of coronary artery disease, associated with diabetes mellitus II; diabetic neuropathy (to include hypertension); diabetes mellitus II; hypertension, associated with diabetes mellitus II; peripheral neuropathy of the right and left lower extremities, associated with diabetes mellitus II; erectile dysfunction associated with diabetes mellitus II; and peripheral vascular disease of the lower extremities, in addition to the provisions regarding ACDUTRA and INACDUTRA training (38 U.S.C.A. §§ 101(22), 101(24) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.6 (2010)).      

2.  Contact the Veteran to determine the unit designation for the reserve unit with which he served in 1971 to 1973, as referenced in his December 2008 statement, and, upon the identification of that reserve unit, document all attempts to obtain any service treatment records from that service.  Likewise, the Veteran identified a U.S. Army unit, as the 949th Transportation Group, with which he served from November 1977 to November 1978; however, he did not identify where this unit trained.  

Request that the Veteran supply more information such as a full title and address for this unit so that any reserve reports of physical examination or service treatment records could be obtained.  Document all attempts to obtain these additional reserve treatment records.  

3.  Schedule the Veteran for a VA medical examination and opinion as to the nature and etiology of the left ear hearing loss, right ear hearing loss, and the tinnitus disorder.  All necessary tests and studies should be accomplished and all complaints and clinical manifestations should be reported in detail.  The relevant documents in the claims folder should be reviewed in conjunction with the above evaluation, and the examination report should indicate that such review was performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's left ear hearing loss, noted on service enlistment in 1967, permanently worsened in service. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current right ear hearing loss, noted upon enlistment in the reserve in November 1978, was related to the Veteran's active military service.

 The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current tinnitus disorder was related to active military service, specifically to the noise exposure of jet engine repair.   

The examiner should review in particular the private October 2010 evaluation, with the November 2010 addendum opinion, and the April 2011 private evaluation, and the numerous audiograms of record (tabbed, Vol 3) dated 1977 to 1987 on U.S. Government forms that may be from the Veteran's federal employment at a naval shipyard, and the Veteran's reserve treatment records.  

In the examination report, the VA examiner should address the October 2010 private evaluation from Dr. B and the opinion in the November 2010 addendum that the Veteran's hearing loss may be noise induced or it may reflect progressive nerve loss unrelated to noise.  

The examiner is asked to give an opinion whether any current left ear hearing loss, right ear hearing loss, or the tinnitus disorder have been caused or aggravated by the Veteran's other service-connected disabilities:  coronary artery disease, associated with diabetes mellitus II; diabetic neuropathy (to include hypertension); diabetes mellitus II; hypertension, associated with diabetes mellitus II; peripheral neuropathy of the right and left lower extremities, associated with diabetes mellitus II; erectile dysfunction associated with diabetes mellitus II; and peripheral vascular disease, bilateral lower extremities.   

4.  Thereafter, readjudicate the issues of service connection for left and right ear hearing loss and tinnitus.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


